Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office action is made in response to Amendment, filed 26 February 2021 (“Reply”).  Applicant has amended Claims 1 - 4, 10 - 12 and 19 - 20.  As amended, Claims 1 – 20 are presented for examination.
In Office action of 21 December 2020 (“Office Action”):
Claims 1 - 20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 19 – 20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter
Claims 1 – 7, 10 – 16 and 19 – 20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 4 and 13 were objected to as being dependent upon a rejected base claim, but would be allowable if the rejections under 35 USC § 101 and 35 USC § 112 were overcome and the claims were rewritten in independent form
Claims 1, 5, 7, 10, 14, 16 and 19 were rejected under 35 U.S.C. 103 as being unpatentable over Maddison et al, US Pub. 2012/0291072 A1 (hereinafter Maddison) in view of Koo et al., US Pub. 2010/0229190 A1 (hereinafter Koo).
Claims 2 - 3, 11 - 12 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Maddison in view of Koo as applied to claims 1, 10 and 19 above, and further in view of Su, US Pub. 2013/0204825 A1 (hereinafter Su).
s 6 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Maddison in view of Koo as applied to claims 1 and 10 above, and further in view of Narayana et al., US Pub. 2007/00337 A1 (hereinafter Narayana).
Claims 8 – 9 and 17 - 18 were rejected under 35 U.S.C. 103 as being unpatentable over Maddison in view of Koo as applied to claims 1 and 10 above, and further in view of Yeh et al., US Pub. 2017/0026705 A1 (hereinafter Yeh).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Examiner notes that for the foreign references listed in the IDS, a translation of only the Abstract was provided. Therefore, these references were thus considered.  Additionally, while the First Office Action document has been received, no translation was provided.  Therefore, this document was thus considered.


Response to Arguments
Applicant's arguments filed 26 February 2021 with regards to the rejections under 35 USC § 101 – Abstract Idea and 35 USC § 103 have been fully considered but they are not persuasive.   

Response to Arguments - Claim Rejections - 35 USC § 112
Applicant has amended Claims 1 – 4, 10 – 12 and 19 – 20 to correct antecedent basis issues.  Therefore, the rejection of Claims 1 - 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Response to Arguments - Claim Rejections - 35 USC § 101 - CRM
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Applicant has amended Claims 19 – 20 to recite a non-transitory computer readable storage medium.  Therefore, the rejection of Claims 19 – 20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn.

Response to Arguments - Claim Rejections - 35 USC § 101 – Abstract Idea
Applicant presents that the subject matter of amended Claim 1 is patent eligible.  Applicant argues that as Claim 1 has been amended to define the recommendation method applied to a multimedia platform with the steps executed by a processor, it does not fall within the group of “mental processes” of abstract concepts.  Applicant further argues that the method is applied to a field of practical technology and provides an improved resource recommendation method, (Reply pp. 10 – 11).  Examiner respectfully disagrees.	The broadest reasonable interpretation of the limitations of claim 1 of recommending content based on a target category could be performed in the human mind or with pencil and paper.  By amending the claim to apply the method on a multimedia platform comprising a processor does not make the claim patent eligible.  According to the specification, the multimedia platform is not a specific device but rather could include a video playing platform, a music playing platform, or a reading platform, ([0022]); and the method is also applicable to other devices, ([0022]).  “Claims can recite a mental process even if they are claimed as being performed on a computer”, (MPEP 2106.04(a)(2) III C).  Claims considered to recite a mental process are claims that describe a concept that is performed in the human mind and applicant is merely claiming that concept performed on a generic computer or in a computer environment. In 
Additionally, the MPEP states, “A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field,” (MPEP 2106.04(d)(1).  In this case, the additional element of “a multimedia platform comprising a processor” does not improve the functioning of a computer or improves another technology or technical field.  Applicant asserts that the method is “an improved resource recommendation method”, (Reply p. 10), which is the abstract idea. Demonstrating improvement to the abstract idea does not indicate improvement to the functioning of a computer or another technology or technical field.  Therefore, Claim 1 is directed to an abstract idea without significantly more and therefore, is not patent eligible.  For similar reasons, independent claims 10 and 19 are also not patent eligible. For these reasons, the examiner maintains the rejection of Claims 1 – 7, 10 – 16 and 19 – 20 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	

Response to Arguments - Claim Rejections - 35 USC § 103
Applicant argues that the subject matter of amended claim 1 is patentable over Maddison in view of Koo.  Specifically, applicant asserts that Maddison does not teach acquiring the categories according to a first resource provided to a user but in response to a search operation.  Maddison further fails to teach acquiring the categories corresponding to the resource type and resource content as well as recommendation weight according to the resource type and resource content, (Reply pp. 11 – 13).  Examiner respectfully disagrees.
Maddison discloses that a server determines a television program currently being displayed ([0005]) and identifies a set of categories associated with each television program (Fig. 6 and [0086]).  The “television program currently being displayed” maps to a first resource provided to a first user and the categories associated with each television program map to recommendable content categories.  Maddison further teaches that each television program has a profile record which contains metadata including a category list for classifying the program (Fig. 5 and [0079]).  The category list includes pairs of category ID and a weight where the ID corresponds to a type of information and the weight is a number that measure the relevance between the television program and the corresponding type of information, (Fig. 5 and [0080]).   Therefore, Maddison clearly teaches “acquiring…recommendable content categories corresponding to the resource type and a recommendation weight of each of the recommendable content categories” as claimed.  The newly added limitation of “resource content” is not defined in the specification (see Claim Rejections - 35 USC § 112 below).  The broadest reasonable interpretation would include the content itself.  Maddison teaches that the weight measures the relevance between the television program, or resource content, and the corresponding type of information, or resource type.  Therefore, Maddison teaches the newly added limitations of amended claim 1.
Applicant further argues that Koo does not disclose acquiring recommendable content categories according to a resource type and resource content of the first resource but rather discloses analyzing the preference of the user according to the movement and location of the user and selecting content based on the analyzed preference, (Reply, p. 14).  Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner does not rely on Koo to teach acquiring recommendable content categories according to a resource type and resource content of the first resource but relies on Maddison for these teachings as discussed above.  Koo is relied on for teaching determining a target category and recommending a second resource under the target category.  Koo teaches predicting a content category for the user, (Fig. 3, [0009], [0025], and [0027]) and recommending contents of the predicted content category, (Fig. 1, [0021] and [0025]).  It is the combined teaching of Maddison and Koo which discloses the limitation of amended claim 1.  Therefore, the examiner maintains the rejection under 35 USC § 103 for amended claim 1 and its corresponding dependent claims.  For similar reasons, the examiner maintains the rejection under 35 USC § 103 for amended independent claims 10 and 19 and their associated dependent claims.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant amended the claims to indicate that the recommendable content categories are acquired based on resource type, resource content and a recommendable weight of each category (ll. 3 – 6).  However, the specification does not appear to support this claim limitation as the specification repeatedly discloses “recommendable content categories corresponding to the resource type and a recommendation weight of each of the content categories,” (in at least paras. 6 – 7, 10, 23 – 24, 26, 32, 36, 42, 45, 50, 52, 92, 94 and 99) without any mention of corresponding resource content.  Applicant points to para. 34 as supporting the amendments, but it is unclear how para. 34 offers support.



Claim Rejections - 35 USC § 101 – Abstract Idea
Claims 1 – 7, 10 – 16 and 19 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) recommending content based on a target category which falls within the “mental Process” grouping of abstract ideas, as it is a concept which could be performed in the human mind or with pencil and paper. 

Claims 1, 10 and 19
Step 2A, Prong 1 – With regards to independent Claims 1, 10 and 19, the limitation of acquiring recommendable content categories with weights, determining a target category and recommending content based on the target category, under its broadest reasonable interpretation could be performed in the human mind or with pencil and paper as a user could determine from a currently playing show associated content categories which the user could weight.  From the weighted recommended content categories, a user could determine the category with the highest weight and then search content from that category to recommend.  These actions are similar to a librarian suggesting a book.  If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.

Step 2A, Prong 2 – With regards to independent Claims 1, 10 and 19, tis judicial exception is not integrated into a practical application because the additional elements of a multimedia platform comprising a processor for Claim 1, a multimedia platform, a memory, a processor, and a computer program for Claim 10 and a non-transitory computer readable storage medium for Claim 19 are generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Accordingly, these additional elements in independent Claims 1, 10 and 19 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B – Independent Claims 1, 10 and 19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements a multimedia platform comprising a processor for Claim 1, a multimedia platform, a memory, a processor, and a computer program for Claim 10 and a computer readable storage medium of Claim 19, when considered separately and in combination, do not add significantly more to the exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer readable medium or memory and a processor to perform the steps of recommending content based on a target category amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components do not add significantly more. Therefore, the additional elements do not provide an inventive concept. The claims are not patent eligible.

Claims 2 – 7, 11 – 16 and 20 – 
Step 2A, Prong 1 – Claims 2 – 7, 11 – 16 and 20 further clarify the abstract idea of recommending content by using user behavior from an additional user to help determine the target category, comparing the category weight against a threshold, using a preview as the target category, and various limitations about how to display the recommendation.  Under the broadest reasonable interpretation, these limitations could be performed in the human mind as the user could use information about what other users like in determining the target category.  Also, in the human mind or using paper and pencil, the user could compare the recommendation weights with a threshold to determine if it should be used.  Similarly, using a preview as the target category could be done in the human mind as for a new content, there is very little historical data but looking at the preview would allow the user to determine a content category.  Determining how and where on the screen to display the recommendation could also be done in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "mental Process" grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. Claims 2 – 7, 11 – 16 and 20 do not introduce any new additional elements. Thus, an analysis for Step 2A, Prong 2 and Step 2B is unnecessary.

Claims 1 – 7, 10 – 16 and 19 – 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.



Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if the rejections under 35 USC § 101 and 35 USC § 112 were overcome and the claims were rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 10, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddison et al, US Pub. 2012/0291072 A1 (hereinafter Maddison) in view of Koo et al., US Pub. 2010/0229190 A1 (hereinafter Koo).

In regards to Claim 1, Maddison discloses a resource recommendation method applied on a multimedia platform comprising a processor (Maddison: [0005], Method is performed at a server, the server including a plurality of processors), wherein the method comprises: 
acquiring, by the processor, according to a resource type and resource content of a first resource provided to a first user, recommendable content categories corresponding to the resource type and the resource content (Maddison: [0005], Server determines a television program currently being displayed [a first resource provided to a first user]; Fig. 6 and [0086], Server identifies a set of categories associated with each television program [recommendable content categories corresponding to the resource type]; Fig. 3 and [0061], category identification module 366 for identifying categories associated with television programs [resource content]) and a recommendation weight of each of the recommendable content categories (Maddison: Fig. 5 and [0079], Each television program profile record 510 contains  television program metadata, including a category list [content categories] for classifying the television program 516; [0080], members of the category list 516 include pairs of category ID 517 which corresponds to a particular type of information such as news, sports, travel, automobiles, etc. and weight 518 which is a number that measure the relevance between the television program and the corresponding type of information [recommendation weight]); 
determining, by the processor according to the recommendation weight of each of the recommendable content categories, categories to be recommended (Maddison: [0012], Determine one or more categories of interest; [0098], Television program suggestion system generates a score for each television program based on a comparison of the a first set of categories, expressing user interest, with a second set of categories associated with each television program.  For example, a search query of “jaguar” may have the following set of categories – mammals, sports cars, sports teams).  A television program “America’s Next Top Model” may have the following set of categories – fashion, models, clothing design; and therefore, would have a low score.  While the television program “Top Gear” may have the following set of categories – automobiles, sports cars, racing cars; and would have a higher score; [0078], Query profile database 140 determines categories associated with a given query which category information is used to calculate the degree to which submitted search queries correlate to various television program profiles.  This correlation information is used to suggest a television program of interest to the user; [0053], An interest determination module 354 determines categories relevant to a user’s interests); and 
recommending, by the processor to the first user, a second resource (Maddison: [0078], A television program of interest [second resource] to the user is suggested based on correlation of category information with various television program profiles).
But Maddison fails to explicitly disclose determining a target category to be recommended; and recommending a second resource under the target category (emphasis added to distinguish elements not explicitly taught by Maddison).
Koo from a similar endeavor teaches determining a target category to be recommended (Koo: [0009], Content recommending method analyzing the preferences of the user based on an activity related to the user’s location and selects a content category [target category] matching the determined activity; [0025], Preference analyzing unit 240 predicts a content category [target category] possibly preferred by the user according to the activity from which content will be recommended; Fig. 3 and [0027], Preference of the user is analyzed based on location and a content category is selected corresponding to the activity.  For example, if a user stays at a ski resort for longer than a predetermined period of time, the user would likely prefer contents about skiing or snowboarding); and 
recommending a second resource under the target category ([0025], Content providing unit 250 recommends contents of the predicted content category [target category] to the user; Fig. 1 and [0021], if a user is hiking Bukhan mountain, server predicts that the user would prefer content about mountains and recommends “the four seasons of Jiri mountain” [second resource], which is content matching a result of the prediction).
While recommendations in response to user directly inputting preferred content categories outputs a highly correct result, it is difficult to guide a user to directly input the user preference; hence, there is a need for improved content recommendation, (Koo: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maddison in view of Koo such that a content category which is possibly preferred by the user is determined and contents of the predicted category are recommended to the user, (Koo: [0025]). 


Regarding Claim 5, the combined teaching of Maddison and Koo discloses the method according to claim 1, wherein the recommending a second resource under the target category to the first user comprises: 
acquiring, according to attribute information of the first resource, the second resource under the target category related to the first resource (Maddison: [0099], A recommendation is send to the user to view in accordance with a determination that at least one television program is available and is sufficiently related to the determined categories); and 
categorizing and displaying, on a display interface of the first resource, entry information of the second resource (Maddison: [0099], A recommendation is send to the user to view in accordance with a determination that at least one television program is available and is sufficiently related to the determined categories; Fig. 10 and [0105], User interface receiving television program recommendations).



Regarding Claim 7, the combined teaching of Maddison and Koo discloses the method according to claim 5, wherein the categorizing and the displaying, on a display interface of the first resource, entry information of the second resource comprises: 
adding, according to the content categories of the second resource, a content category identifier to the entry information of the second resource (Maddison: [0061], category identification module 366 for identifying categories; [0076], Category ID corresponds to a particular type of information such as news, sports, travel, finance, etc.); and 
displaying, in the display interface of the first resource, the entry information of the second resource (Maddison: Fig. 10 and [0105], User interface displays a set of recommended television programs).

Regarding Claim 10, Maddison discloses a resource recommendation apparatus applied on a multimedia platform (Maddison: [0005], Method is performed at a server, the server including a plurality of processors), comprising: 
a memory (Maddison: Fig. 2 and [0035], memory 212), a processor (Maddison: Fig. 2 and [0034], one or more processing units CPUs 202), and a computer program stored on the memory and operable on the processor (Maddison: Fig. 2 and [0034] – [0035], memory stores programs), 
wherein the processor, when running the computer program (Maddison: [0008], one or more central processing units for executing programs), is configured to: 
acquire, according to a resource type and resource content of a first resource provided to a first user, recommendable content categories corresponding to the resource type and the resource content (Maddison: [0005], Server determines a television program currently being displayed [a first resource provided to a first user]; Fig. 6 and [0086], Server identifies a set of categories associated with each television program [recommendable content categories corresponding to the resource type]; Fig. 3 and [0061], category identification module 366 for identifying categories associated with television programs [resource content]) and a recommendation weight of each of the recommendable content categories (Maddison: Fig. 5 and [0079], Each television program profile record 510 contains  television program metadata, including a category list [content categories] for classifying the television program 516; [0080], members of the category list 516 include pairs of category ID 517 which corresponds to a particular type of information such as news, sports, travel, automobiles, etc. and weight 518 which is a number that measure the relevance between the television program and the corresponding type of information [recommendation weight]); 
determine, according to the recommendation weight of each of the recommendable content categories, categories to be recommended (Maddison: [0012], Determine one or more categories of interest; [0098], Television program suggestion system generates a score for each television program based on a comparison of the a first set of categories, expressing user interest, with a second set of categories associated with each television program.  For example, a search query of “jaguar” may have the following set of categories – mammals, sports cars, sports teams).  A television program “America’s Next Top Model” may have the following set of categories – fashion, models, clothing design; and therefore, would have a low score.  While the television program “Top Gear” may have the following set of categories – automobiles, sports cars, racing cars; and would have a higher score; [0078], Query profile database 140 determines categories associated with a given query which category information is used to calculate the degree to which submitted search queries correlate to various television program profiles.  This correlation information is used to suggest a television program of interest to the user; [0053], An interest determination module 354 determines categories relevant to a user’s interests); and 
recommend, to the first user, a second resource (Maddison: [0078], A television program of interest [second resource] to the user is suggested based on correlation of category information with various television program profiles).
But Maddison fails to explicitly disclose determine a target category to be recommended; and recommend a second resource under the target category (emphasis added to distinguish elements not explicitly taught by Maddison).
Koo from a similar endeavor teaches determine a target category to be recommended (Koo: [0009], Content recommending method analyzing the preferences of the user based on an activity related to the user’s location and selects a content category [target category] matching the determined activity; [0025], Preference analyzing unit 240 predicts a content category [target category] possibly preferred by the user according to the activity from which content will be recommended; Fig. 3 and [0027], Preference of the user is analyzed based on location and a content category is selected corresponding to the activity.  For example, if a user stays at a ski resort for longer than a predetermined period of time, the user would likely prefer contents about skiing or snowboarding); and 
recommend a second resource under the target category ([0025], Content providing unit 250 recommends contents of the predicted content category [target category] to the user; Fig. 1 and [0021], if a user is hiking Bukhan mountain, server predicts that the user would prefer content about mountains and recommends “the four seasons of Jiri mountain” [second resource], which is content matching a result of the prediction).
While recommendations in response to user directly inputting preferred content categories outputs a highly correct result, it is difficult to guide a user to directly input the user preference; hence, there is a need for improved content recommendation, (Koo: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maddison in view of Koo such that a content category which is possibly preferred by the user is determined and contents of the predicted category are recommended to the user, (Koo: [0025]).


Regarding Claim 14, the combined teaching of Maddison and Koo discloses the apparatus according to claim 10, wherein the processor is further configured to: 
acquire, according to attribute information of the first resource, the second resource under the target category related to the first resource (Maddison: [0099], A recommendation is send to the user to view in accordance with a determination that at least one television program is available and is sufficiently related to the determined categories); and 
categorize and display, on a display interface of the first resource, entry information of the second resource (Maddison: [0099], A recommendation is send to the user to view in accordance with a determination that at least one television program is available and is sufficiently related to the determined categories; Fig. 10 and [0105], User interface receiving television program recommendations).


Regarding Claim 16, the combined teaching of Maddison and Koo discloses the apparatus according to claim 14, wherein the processor is further configured to: 
add, according to the content categories of the second resource, a content category identifier to the entry information of the second resource (Maddison: [0061], category identification module 366 for identifying categories; [0076], Category ID corresponds to a particular type of information such as news, sports, travel, finance, etc.); and 
display, in the display interface of the first resource, the entry information of the second resource (Maddison: Fig. 10 and [0105], User interface displays a set of recommended television programs).


In regards to Claim 19, Maddison discloses a non-transitory computer readable storage medium having a computer program stored thereon, where the computer program, when executed by a processor, implements the steps of: 
acquire, according to a resource type and resource content of a first resource provided to a first user, recommendable content categories corresponding to the resource type and the resource content (Maddison: [0005], Server determines a television program currently being displayed [a first resource provided to a first user]; Fig. 6 and [0086], Server identifies a set of categories associated with each television program [recommendable content categories corresponding to the resource type]; Fig. 3 and [0061], category identification module 366 for identifying categories associated with television programs [resource content]) and a recommendation weight of each of the recommendable content categories (Maddison: Fig. 5 and [0079], Each television program profile record 510 contains  television program metadata, including a category list [content categories] for classifying the television program 516; [0080], members of the category list 516 include pairs of category ID 517 which corresponds to a particular type of information such as news, sports, travel, automobiles, etc. and weight 518 which is a number that measure the relevance between the television program and the corresponding type of information [recommendation weight]);  
determine, according to the recommendation weight of each of the recommendable content categories, categories to be recommended (Maddison: [0012], Determine one or more categories of interest; [0098], Television program suggestion system generates a score for each television program based on a comparison of the a first set of categories, expressing user interest, with a second set of categories associated with each television program.  For example, a search query of “jaguar” may have the following set of categories – mammals, sports cars, sports teams).  A television program “America’s Next Top Model” may have the following set of categories – fashion, models, clothing design; and therefore, would have a low score.  While the television program “Top Gear” may have the following set of categories – automobiles, sports cars, racing cars; and would have a higher score; [0078], Query profile database 140 determines categories associated with a given query which category information is used to calculate the degree to which submitted search queries correlate to various television program profiles.  This correlation information is used to suggest a television program of interest to the user; [0053], An interest determination module 354 determines categories relevant to a user’s interests); and 
recommend, to the first user, a second resource (Maddison: [0078], A television program of interest [second resource] to the user is suggested based on correlation of category information with various television program profiles).
But Maddison fails to explicitly disclose determine a target category to be recommended; and recommend a second resource under the target category (emphasis added to distinguish elements not explicitly taught by Maddison).
Koo from a similar endeavor teaches determine a target category to be recommended (Koo: [0009], Content recommending method analyzing the preferences of the user based on an activity related to the user’s location and selects a content category [target category] matching the determined activity; [0025], Preference analyzing unit 240 predicts a content category [target category] possibly preferred by the user according to the activity from which content will be recommended; Fig. 3 and [0027], Preference of the user is analyzed based on location and a content category is selected corresponding to the activity.  For example, if a user stays at a ski resort for longer than a predetermined period of time, the user would likely prefer contents about skiing or snowboarding); and 
recommend a second resource under the target category ([0025], Content providing unit 250 recommends contents of the predicted content category [target category] to the user; Fig. 1 and [0021], if a user is hiking Bukhan mountain, server predicts that the user would prefer content about mountains and recommends “the four seasons of Jiri mountain” [second resource], which is content matching a result of the prediction).
While recommendations in response to user directly inputting preferred content categories outputs a highly correct result, it is difficult to guide a user to directly input the user preference; hence, there is a need for improved content recommendation, (Koo: [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maddison in view of Koo such that a content category which is possibly preferred by the user is determined and contents of the predicted category are recommended to the user, (Koo: [0025]).



Claims 2 - 3, 11 - 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddison in view of Koo as applied to claims 1, 10 and 19 above, and further in view of Su, US Pub. 2013/0204825 A1 (hereinafter Su).


Regarding Claim 2, the combined teaching of Maddison and Koo discloses the method according to claim 1.  But Maddison and Koo fail to explicitly disclose acquiring, according to the resource type and the resource content of the first resource provided to the first user, historical behavior data of a second user who has used the first resource under the resource type and the resource content; determining, according to the historical behavior data of the second user, the recommendable content categories selected by the second user upon each usage of the first resource under the resource type and the resource content to obtain the recommendable content categories corresponding to the resource type and the resource content; and determining, according to the number of times the second user selects each of the recommendable content categories, the recommendation weight of each of the recommendable content categories.
	Su from a similar endeavor teaches acquiring, according to the resource type and the resource content of the first resource provided to the first user, historical behavior data of a second user who has used the first resource under the resource type and the resource content (Su: [0050], Aggregation of user activities provides overall system user trends and content item viewership data as inputs to the recommendation engine.  Aggregated inputs may include viewing history of other users); 
determining, according to the historical behavior data of the second user, the recommendable content categories selected by the second user upon each usage of the first resource under the resource type and the resource content to obtain the recommendable content categories corresponding to the resource type and the resource content (Su: [0050], Action logger determines aggregate information for content items viewed based on input from all users of the media control environment.  Action logger resolves information of user’s viewing activity into metadata attributed/categories; [0026], Content items may be categorized using easy to understand genres that the user can quickly browse through such as TV, movie and sport); and 
determining, according to the number of times the second user selects each of the recommendable content categories, the recommendation weight of each of the recommendable content categories (Su: [0074], Aggregate count data across bookkeeping tables to determine the user’s preference for the content item based on viewing history; [0100], User’s viewing behavior is monitored and the number of viewing selections in the categories of sport, television and movie is tracked).
Because a user often does not have a specific piece of content that they wish to search for and watch, a conventional search mechanism does not recommend media  content beyond those programming options or venues currently known to the user, (Su: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maddison and Koo in view of Su to apply expert knowledge of viewing behaviors in relation to media content in order to improve predictive quality of recommendation preference scores, (Su: [0019]).

Regarding Claim 3, the combined teaching of Maddison and Koo discloses the method according to claim 1, wherein the determining, according to the recommendation weight of each of the recommendable content categories, a target category to be recommended comprises: 
determining, according to the recommendation weight of each of the recommendable content categories, a recommendable content category whose recommendation weight is a greater weight (Maddison: [0076], Category ID may correspond to a particular type of information such as news, sports, travel, finance, etc., and the weight is a number that measure the relevance between the query and the corresponding type of information.  For example, “golf” may have relatively high weights for the categories of sports and sporting goods, but a low weight for the category of information technology) as the target category to be recommended (Koo: [0009], Content recommending method analyzing the preferences of the user based on an activity related to the user’s location and selects a content category [target category] matching the determined activity; [0025], Preference analyzing unit 240 predicts a content category [target category] possibly preferred by the user according to the activity from which content will be recommended; Fig. 3 and [0027], Preference of the user is analyzed based on location and a content category is selected corresponding to the activity.  For example, if a user stays at a ski resort for longer than a predetermined period of time, the user would likely prefer contents about skiing or snowboarding); or, 
determining, according to the recommendation weight of each of the recommendable content categories, a preset number of recommendable content categories with the highest recommendation weight as the target category to be recommended.
But Maddison and Koo fail to explicitly disclose recommendation weight is greater than a weight threshold.
Su from a similar endeavor teaches recommendation weight is greater than a weight threshold (Su: [0099], Recommendation engine uses a threshold weight to determine whether to recommend a particular television or movie programming event based on a preference score).
Because a user often does not have a specific piece of content that they wish to search for and watch, a conventional search mechanism does not recommend media  content beyond those programming options or venues currently known to the user, (Su: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maddison and Koo in view of Su to apply expert knowledge of viewing behaviors in relation to media content in order to improve predictive quality of recommendation preference scores, (Su: [0019]).


Regarding Claim 11, the combined teaching of Maddison and Koo discloses the apparatus according to claim 10.  But Maddison and Koo fail to explicitly disclose acquire, according to the resource type and the resource content of the first resource provided to the first user, historical behavior data of a second user who has used the first resource under the resource type and the resource content; determine, according to the historical behavior data of the second user, the recommendable content categories selected by the second user upon each usage of the resource under the resource type and the resource content to obtain the recommendable content categories corresponding to the resource type and the resource content; and determine, according to the number of times the second user selects each of the recommendable content categories, the recommendation weight of each of the recommendable content categories.
	Su from a similar endeavor teaches acquire, according to the resource type and the resource content of the first resource provided to the first user, historical behavior data of a second user who has used the first resource under the resource type and the resource content (Su: [0050], Aggregation of user activities provides overall system user trends and content item viewership data as inputs to the recommendation engine.  Aggregated inputs may include viewing history of other users); 
determine, according to the historical behavior data of the second user, the recommendable content categories selected by the second user upon each usage of the first resource under the resource type and the resource content to obtain the recommendable content categories corresponding to the resource type and the resource content (Su: [0050], Action logger determines aggregate information for content items viewed based on input from all users of the media control environment.  Action logger resolves information of user’s viewing activity into metadata attributed/categories; [0026], Content items may be categorized using easy to understand genres that the user can quickly browse through such as TV, movie and sport); and 
determine, according to the number of times the second user selects each of the recommendable content categories, the recommendation weight of each of the recommendable content categories (Su: [0074], Aggregate count data across bookkeeping tables to determine the user’s preference for the content item based on viewing history; [0100], User’s viewing behavior is monitored and the number of viewing selections in the categories of sport, television and movie is tracked).
Because a user often does not have a specific piece of content that they wish to search for and watch, a conventional search mechanism does not recommend media  content beyond those programming options or venues currently known to the user, (Su: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maddison and Koo in view of Su to apply expert knowledge of viewing behaviors in relation to media content in order to improve predictive quality of recommendation preference scores, (Su: [0019]).

Regarding Claim 12, the combined teaching of Maddison and Koo discloses the apparatus according to claim 10, wherein the processor is further configured to: 
determine, according to the recommendation weight of each of the recommendable content categories, a recommendable content category whose recommendation weight is greater weight (Maddison: [0076], Category ID may correspond to a particular type of information such as news, sports, travel, finance, etc., and the weight is a number that measure the relevance between the query and the corresponding type of information.  For example, “golf” may have relatively high weights for the categories of sports and sporting goods, but a low weight for the category of information technology) as the target category to be recommended (Koo: [0009], Content recommending method analyzing the preferences of the user based on an activity related to the user’s location and selects a content category [target category] matching the determined activity; [0025], Preference analyzing unit 240 predicts a content category [target category] possibly preferred by the user according to the activity from which content will be recommended; Fig. 3 and [0027], Preference of the user is analyzed based on location and a content category is selected corresponding to the activity.  For example, if a user stays at a ski resort for longer than a predetermined period of time, the user would likely prefer contents about skiing or snowboarding); or, 
determine, according to the recommendation weight of each of the recommendable content categories, a preset number of recommendable content categories with the highest recommendation weight as the target category to be recommended.
But Maddison and Koo fail to explicitly disclose recommendation weight is greater than a weight threshold.
Su from a similar endeavor teaches recommendation weight is greater than a weight threshold (Su: [0099], Recommendation engine uses a threshold weight to determine whether to recommend a particular television or movie programming event based on a preference score).
Because a user often does not have a specific piece of content that they wish to search for and watch, a conventional search mechanism does not recommend media  content beyond those programming options or venues currently known to the user, (Su: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maddison and Koo in view of Su to apply expert knowledge of viewing behaviors in relation to media content in order to improve predictive quality of recommendation preference scores, (Su: [0019]).

Regarding Claim 20, the combined teaching of Maddison and Koo discloses the storage medium according to claim 19.  But Maddison and Koo fail to explicitly disclose acquire, according to the resource type and the resource content of the first resource provided to the first user, historical behavior data of a second user who has used the first resource under the resource type and the resource content; determine, according to the historical behavior data of the second user, the recommendable content categories selected by the second user upon each usage of the first resource under the resource type and the resource content to obtain the recommendable content categories corresponding to the resource type and the resource content; and determine, according to the number of times the second user selects each of the recommendable content categories, the recommendation weight of each of the recommendable content categories.
	Su from a similar endeavor teaches acquire, according to the resource type and the resource content of the first resource provided to the first user, historical behavior data of a second user who has used the first resource under the resource type and the resource content (Su: [0050], Aggregation of user activities provides overall system user trends and content item viewership data as inputs to the recommendation engine.  Aggregated inputs may include viewing history of other users);
determine, according to the historical behavior data of the second user, the recommendable content categories selected by the second user upon each usage of the first resource under the resource type and the resource content to obtain the recommendable content categories corresponding to the resource type and the resource content (Su: [0050], Action logger determines aggregate information for content items viewed based on input from all users of the media control environment.  Action logger resolves information of user’s viewing activity into metadata attributed/categories; [0026], Content items may be categorized using easy to understand genres that the user can quickly browse through such as TV, movie and sport); and 
determine, according to the number of times the second user selects each of the recommendable content categories, the recommendation weight of each of the recommendable content categories (Su: [0074], Aggregate count data across bookkeeping tables to determine the user’s preference for the content item based on viewing history; [0100], User’s viewing behavior is monitored and the number of viewing selections in the categories of sport, television and movie is tracked).
Because a user often does not have a specific piece of content that they wish to search for and watch, a conventional search mechanism does not recommend media  content beyond those programming options or venues currently known to the user, (Su: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maddison and Koo in view of Su to apply expert knowledge of viewing behaviors in relation to media content in order to improve predictive quality of recommendation preference scores, (Su: [0019]).


	
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddison in view of Koo as applied to claims 1 and 10 above, and further in view of Narayana et al., US Pub. 2007/00337 A1 (hereinafter Narayana).

Regarding Claim 6, the combined teaching of Maddison and Koo discloses the method according to claim 5.  But Maddison and Koo fail to explicitly disclose determining, according to size of recommendation weights of content categories of the second resource, displaying areas of the content categories of the second resource in the display interface, wherein a displaying area of a content category having a higher recommendation weight is placed at the front; and displaying, in a corresponding displaying area, the entry information of the second resource under different content categories.
	Narayana from a similar endeavor teaches determining, according to size of recommendation weights of content categories of the second resource, displaying areas of the content categories of the second resource in the display interface, wherein a displaying area of a content category having a higher recommendation weight is placed at the front (Narayana: Fig. 2 and [0066] – [0067], widest area is allocated to the main screen and is an area in which the program having the heist ranking is displayed; [0015], Second setting section may give a ranking to a program for each program category; [0189], Program having a higher ranking is to be displayed in a bigger size); and 
displaying, in a corresponding displaying area, the entry information of the second resource under different content categories (Narayana: Fig. 3 and [0081], category icons 21 to 25 indicating individual categories are arranged to be displayed in a lateral direction of the screen; Fig. 4 and [0081], video content icons 31 to 34, which indicate contents included in the category selected by the user, are arranged to be displayed in a vertical direction perpendicular to the category icons 21 to 25).
There is a need for users to be enabled to select programs which are interesting to the users and are current topics of conversation, (Narayana: [0010]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maddison and Koo in view of Narayana to suggest programs that may be of interest to a user, (Narayana: [0003]).

Regarding Claim 15, the combined teaching of Maddison and Koo discloses the apparatus according to claim 14.  But Maddison and Koo fail to explicitly disclose determine, according to size of recommendation weights of content categories of the second resource, displaying areas of the content categories of the second resource in the display interface, wherein a displaying area of a content category having a higher recommendation weight is placed at the front; and display, in a corresponding displaying area, the entry information of the second resource under different content categories.
Narayana from a similar endeavor teaches determine, according to size of recommendation weights of content categories of the second resource, displaying areas of the content categories of the second resource in the display interface, wherein a displaying area of a content category having a higher recommendation weight is placed at the front (Narayana: Fig. 2 and [0066] – [0067], widest area is allocated to the main screen and is an area in which the program having the heist ranking is displayed; [0015], Second setting section may give a ranking to a program for each program category; [0189], Program having a higher ranking is to be displayed in a bigger size); and 
display, in a corresponding displaying area, the entry information of the second resource under different content categories (Narayana: Fig. 3 and [0081], category icons 21 to 25 indicating individual categories are arranged to be displayed in a lateral direction of the screen; Fig. 4 and [0081], video content icons 31 to 34, which indicate contents included in the category selected by the user, are arranged to be displayed in a vertical direction perpendicular to the category icons 21 to 25).
There is a need for users to be enabled to select programs which are interesting to the users and are current topics of conversation, (Narayana: [0010]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maddison and Koo in view of Narayana to suggest programs that may be of interest to a user, (Narayana: [0003]).


Claims 8 – 9 and 17 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddison in view of Koo as applied to claims 1 and 10 above, and further in view of Yeh et al., US Pub. 2017/0026705 A1 (hereinafter Yeh).

	
Regarding Claim 8, the combined teaching of Maddison and Koo discloses the method according to claim 1.  But Maddison and Koo fail to explicitly disclose displaying, on the display interface of the first resource, voice interaction guidance information, wherein the voice interaction guidance information comprises the target category.
Yeh from a similar endeavor teaches displaying, on the display interface of the first resource, voice interaction guidance information, wherein the voice interaction guidance information comprises the target category (Yeh: Fig. 3a and [0086], Fig. 3A is a user interface showing the system as it is receiving speech input from the user.  User is giving voice guidance in response to the question, “How can I help you?” The response “Watch movies by Tom Hanks” includes the target category which could be movies by Tom Hanks).
Although speech-driven TV program applications have recently become popular, these applications are limited to a set of pre-defined utterance type which users must conform to (Yeh: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maddison and Koo in view of Yeh to display all relevant results in response to a user voice command along with a confirmation of these results in the prompt box (Yeh: [0010]).  The application also displays any programs relevant to the question, (Yeh: [0011]).

	
Regarding Claim 9, the combined teaching of Maddison, Koo and Yeh discloses the method according to claim 8, wherein after the displaying, on the display interface of the first resource, voice interaction guidance information, the method further comprises: 
receiving voice information input by a user (Yeh: [0010] – [0011], User can use various utterances when interacting with the system including a search request, a question, a command, etc.); 
performing semantic analysis on the voice information input by the user to determine a target category selected by the user (Yeh: [0004] – [0005], Artificial Intelligence and Natural Language technologies are integrated with statistical and linguistic-based natural language understanding technologies to construct a rich semantic representation of the end-user’s utterance; Fig. 7 and [0091]-[0092], User utterance includes, “Find an action movie with Tom Cruise”.  The genre request is Action); and 
opening the second resource under the target category selected by the user (Yeh: Fig. 5 and [0088], Results of the query are presented to the user;  Fig. 3B and [0087], User interface 352 in response to the query “watch a movie with Tom Hanks” is illustrated in Fig. 3B and includes several movies starring Tom Hanks).

Regarding Claim 17, the combined teaching of Maddison and Koo discloses the apparatus according to claim 10.  But Maddison and Koo fail to explicitly disclose display, on the display interface of the first resource, voice interaction guidance information, wherein the voice interaction guidance information comprises the target category.
Yeh from a similar endeavor teaches display, on the display interface of the first resource, voice interaction guidance information, wherein the voice interaction guidance information comprises the target category (Yeh: Fig. 3a and [0086], Fig. 3A is a user interface showing the system as it is receiving speech input from the user.  User is giving voice guidance in response to the question, “How can I help you?” The response “Watch movies by Tom Hanks” includes the target category which could be movies by Tom Hanks).
Although speech-driven TV program applications have recently become popular, these applications are limited to a set of pre-defined utterance type which users must conform to (Yeh: [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maddison and Koo in view of Yeh to display all relevant results in response to a user voice command along with a confirmation of these results in the prompt box (Yeh: [0010]).  The application also displays any programs relevant to the question, (Yeh: [0011]).

Regarding Claim 18, the combined teaching of Maddison, Koo and Yeh discloses the apparatus according to claim 17, wherein the processor is further configured to: 
receive voice information input by a user (Yeh: [0010] – [0011], User can use various utterances when interacting with the system including a search request, a question, a command, etc.); 
perform semantic analysis on the voice information input by the user to determine a target category selected by the user (Yeh: [0004] – [0005], Artificial Intelligence and Natural Language technologies are integrated with statistical and linguistic-based natural language understanding technologies to construct a rich semantic representation of the end-user’s utterance; Fig. 7 and [0091]-[0092], User utterance includes, “Find an action movie with Tom Cruise”.  The genre request is Action); and 
open the second resource under the target category selected by the user (Yeh: Fig. 5 and [0088], Results of the query are presented to the user;  Fig. 3B and [0087], User interface 352 in response to the query “watch a movie with Tom Hanks” is illustrated in Fig. 3B and includes several movies starring Tom Hanks).

                                                                                                                

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McClard, US Patent 6,438,752 B1 discloses identifying programs of the viewer’s favorite genre as being of the viewer’s preferred type (col. 7 ll. 8 – 21).
Son et al., US Pub. 2015/0161238 A1 disclose displaying a plurality of categories ranked according to the relevance of the currently displayed content, ([0121]).
Huan-Yu Lin, Jun-Ming Su, Yi-Li Liu, Jin-Long Li, Shian-Shyong Tseng and Shien-Chang Tang, "OSCAR: an Online Scalable Adaptive Recommender for improving the recommendation effectiveness of entertainment video webshop," 2010 3rd International Conference on Computer Science and Information Technology, Chengdu, China, 2010, pp. 69-77, doi: 10.1109/ICCSIT.2010.5563758 disclose taking advantages of various recommendation approaches and then efficiently coordinating them to adaptively meet the user’s preferences according to the various contents characteristics and users; behaviors, (Abstract).
Svendsen, US Pub. 2008/0319833 A1 discloses providing media recommendation using weighted categories, (Abstract, Figs. 7 and 8, [0044]).
Girlando et al., US Pub. 2017/0195731 A1 disclose determining viewing characteristics of a user based on usage information and a current viewing context, (Abstract, [0022] and [0043] – [0044]).
Hu et al, US Pub. 2016/0078489 A1 disclose a media content recommendation system with weighted media preferences, (Abstract and [0051]).
Jeong et al., US Pub. 2008/0022307 A1 disclose broadcast program recommendation with indication if the user’s favorite genre is displayed, (Abstract and [0117]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421